     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: CARMEN JOHN PERRI
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No.
     CARMEN JOHN PERRI, an
12                                           Complaint For Damages And
13   individual,                             Injunctive Relief For:

14                    Plaintiff,              1. VIOLATIONS OF THE
15                                               AMERICANS WITH DISABILITIES
     v.                                          ACT OF 1990, 42 U.S.C. §12181 et
16                                               seq. as amended by the ADA
17                                               Amendments Act of 2008 (P.L. 110-
     SCOTT E WALKER, an individual;
                                                 325).
18   BARBARA A. WALKER, an
     individual; and DOES 1-10,
19                                            2. VIOLATIONS OF THE UNRUH
     inclusive,
                                                 CIVIL RIGHTS ACT, CALIFORNIA
20                                               CIVIL CODE § 51 et seq.
21
                      Defendants.

22

23         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
24   SCOTT E WALKER, an individual; BARBARA A. WALKER, an individual; and
25   Does 1-10 (“Defendants”) and alleges as follows:
26                                        PARTIES:
27
           1.      Plaintiff’s musculoskeletal and neurological systems are impaired.
28

                                               1
                                          COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 2 of 9 Page ID #:2


 1   These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 2
     hands, and legs. He has also developed permanent nerve damage that has caused
 3
     increased pain and limits his ability to function and limits his mobility, especially for
 4

 5   any extended period of time. He is substantially limited in performing one or more

 6   major life activities, including but not limited to: walking, standing, ambulating,
 7   and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 8
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
 9
     limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a
10

11   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for

12   any significant distance without having to periodically rest, and often relies upon
13   mobility devices to ambulate including a cane, walker, or wheelchair. With such
14
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
15
     with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA
16

17   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the

18   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
19   Parking Placard by the State of California in June 2017.
20         2.     Plaintiff is informed and believes and thereon alleges that SCOTT E
21   WALKER, an individual; BARBARA A. WALKER, an individual, owned the
22   property located at 4418 East 7th Street, Long Beach, Ca 90804 (“Property”) on or
23   around July 29, 2019.
24         3.     Plaintiff is informed and believes and thereon alleges that Defendant
25   SCOTT E WALKER, an individual; BARBARA A. WALKER, an individual, owns
26   the Property currently.
27         4.     Plaintiff does not know the true names of Defendants, their business
28   capacities, their ownership connection to the subject property and business, or their
                                                2
                                           COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 3 of 9 Page ID #:3


 1   relative responsibilities in causing the access violations herein complained of, and
 2   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 3   informed and believes that each of the Defendants herein, including Does 1 through
 4   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 5   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 6   when the true names, capacities, connections, and responsibilities of the Defendants
 7   and Does 1 through 10, inclusive, are ascertained.
 8                               JURISDICTION AND VENUE
 9          5.     This Court has subject matter jurisdiction over this action pursuant
10   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
11          6.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
13   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
14   federal ADA claims in that they have the same nucleus of operative facts and
15   arising out of the same transactions, they form part of the same case or controversy
16   under Article III of the United States Constitution.
17          7.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
18   real property which is the subject of this action is located in this district and because
19   Plaintiff's causes of action arose in this district.
20                                FACTUAL ALLEGATIONS
21          8.     Plaintiff went to the Business on or about July 29, 2019 for the dual
22   purpose of purchase lunch and to confirm that this public place of accommodation is
23   accessible to persons with disabilities within the meaning federal and state law.
24          9.     The Business is a facility open to the public, a place of public
25   accommodation, and a business establishment.
26          10.    Parking spaces are one of the facilities, privileges and advantages
27   reserved by defendants to persons at the property serving the Business.
28          11.    Unfortunately, although parking spaces were one of the facilities
                                                  3
                                             COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 4 of 9 Page ID #:4


 1   reserved for patrons, there were no designated parking spaces available for persons
 2   with disabilities that complied with the 2010 Americans with Disability Act
 3   Accessibility Guidelines (“ADAAG”) on July 29, 2019.
 4         12.    At that time, instead of having architectural barrier free facilities for
 5
     patrons with disabilities, Plaintiff experienced the following at the Business and
 6
     Property that are violations of the ADAAG: a built up curb ramp that projects from
 7

 8   the sidewalk and into the access aisle (Section 406.5) and is in excess of the

 9   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,
10   there was no compliant designated disabled parking serving the Business designed
11
     for persons with disabilities.
12
           13.    Subject to the reservation of rights to assert further violations of law
13
     after a site inspection found infra, Plaintiff asserts there are additional ADA
14
     violations which affect him personally.
15
           14.    Plaintiff is informed and believes and thereon alleges Defendants had
16
     no policy or plan in place to make sure that there was compliant accessible parking
17
     reserved for persons with disabilities prior to July 29, 2019.
18
           15.    Plaintiff is informed and believes and thereon alleges Defendants have
19
     no policy or plan in place to make sure that the designated disabled parking for
20
     persons with disabilities comport with the ADAAG.
21
           16.    Plaintiff personally encountered these barriers. The presence of these
22
     barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
23
     conditions at public place of accommodation and invades legally cognizable
24
     interests created under the ADA.
25
           17.    The conditions identified supra in paragraph 14 are necessarily related
26
     to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
27
     the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
28
     holder of a disabled parking placard; and because the enumerated conditions relate
                                                 4
                                            COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 5 of 9 Page ID #:5


 1   to the use of the accessible parking, relate to the slope and condition of the
 2   accessible parking and accessible path to the accessible entrance, relate to the width
 3   of the accessible path to the accessible entrance, and relate to the safety of the
 4   accessible path to the accessible entrance.
 5          18.      As an individual with a mobility disability who at times relies upon a
 6   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
 7   accommodations have architectural barriers that impede full accessibility to those
 8   accommodations by individuals with mobility impairments.
 9          19.      Plaintiff is being deterred from patronizing the Business and its
10   accommodations on particular occasions, but intends to return to the Business for the
11   dual purpose of availing himself of the goods and services offered to the public and
12   to ensure that the Business ceases evading its responsibilities under federal and state
13   law.
14          20.      Upon being informed that the public place of accommodation has
15   become fully and equally accessible, he will return within 45 days as a “tester” for
16   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
17   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
18          21.      As a result of his difficulty experienced because of the inaccessible
19   condition of the facilities of the Business, Plaintiff was denied full and equal access
20   to the Business and Property.
21          22.      The Defendants have failed to maintain in working and useable
22   conditions those features required to provide ready access to persons with
23   disabilities.
24          23.      The violations identified above are easily removed without much
25   difficulty or expense. They are the types of barriers identified by the Department of
26   Justice as presumably readily achievable to remove and, in fact, these barriers are
27   readily achievable to remove. Moreover, there are numerous alternative
28   accommodations that could be made to provide a greater level of access if complete
                                                  5
                                             COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 6 of 9 Page ID #:6


 1   removal were not achievable.
 2         24.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 3   alleges, on information and belief, that there are other violations and barriers in the
 4   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
 5   notice regarding the scope of this lawsuit, once he conducts a site inspection.
 6   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 7   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 8   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 9   have all barriers that relate to his disability removed regardless of whether he
10   personally encountered them).
11         25.    Without injunctive relief, Plaintiff will continue to be unable to fully
12   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
13                               FIRST CAUSE OF ACTION
14   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
15     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
16                                        (P.L. 110-325)
17         26.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
18   above and each and every other paragraph in this Complaint necessary or helpful to
19   state this cause of action as though fully set forth herein.
20         27.    Under the ADA, it is an act of discrimination to fail to ensure that the
21   privileges, advantages, accommodations, facilities, goods, and services of any place
22   of public accommodation are offered on a full and equal basis by anyone who owns,
23   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
24   Discrimination is defined, inter alia, as follows:
25                a.     A failure to make reasonable modifications in policies, practices,
26                       or procedures, when such modifications are necessary to afford
27                       goods, services, facilities, privileges, advantages, or
28                       accommodations to individuals with disabilities, unless the
                                                 6
                                            COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 7 of 9 Page ID #:7


 1                       accommodation would work a fundamental alteration of those
 2                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 3                b.     A failure to remove architectural barriers where such removal is
 4                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 5                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 6                       Appendix "D".
 7                c.     A failure to make alterations in such a manner that, to the
 8                       maximum extent feasible, the altered portions of the facility are
 9                       readily accessible to and usable by individuals with disabilities,
10                       including individuals who use wheelchairs, or to ensure that, to
11                       the maximum extent feasible, the path of travel to the altered area
12                       and the bathrooms, telephones, and drinking fountains serving
13                       the area, are readily accessible to and usable by individuals with
14                       disabilities. 42 U.S.C. § 12183(a)(2).
15         28.    Any business that provides parking spaces must provide accessible
16   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles shall
17   be at the same level as the parking spaces they serve. Changes in level are not
18   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
19   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
20   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
21   designated disabled parking space is a violation of the law and excess slope angle in
22   the access pathway is a violation of the law.
23         29.    A public accommodation must maintain in operable working condition
24   those features of its facilities and equipment that are required to be readily accessible
25   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
26         30.    Here, the failure to ensure that accessible facilities were available and
27   ready to be used by Plaintiff is a violation of law.
28         31.    Given its location and options, Plaintiff will continue to desire to
                                                7
                                           COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 8 of 9 Page ID #:8


 1   patronize the Business but he has been and will continue to be discriminated against
 2   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
 3   the barriers.
 4                               SECOND CAUSE OF ACTION
 5       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 6         32.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 7   above and each and every other paragraph in this Complaint necessary or helpful to
 8   state this cause of action as though fully set forth herein.
 9         33.       California Civil Code § 51 et seq. guarantees equal access for people
10   with disabilities to the accommodations, advantages, facilities, privileges, and
11   services of all business establishments of any kind whatsoever. Defendants are
12   systematically violating the UCRA, Civil Code § 51 et seq.
13         34.       Because Defendants violate Plaintiff’s rights under the ADA, they also
14   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
15   violations are ongoing.
16         35.       Plaintiff is informed and believes and thereon alleges that Defendants’
17   actions constitute discrimination against Plaintiff on the basis of a disability, in
18   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
19   previously put on actual or constructive notice that the Business is inaccessible to
20   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
21   inaccessible form, and Defendants have failed to take actions to correct these
22   barriers.
23                                            PRAYER
24   WHEREFORE, Plaintiff prays that this court award damages provide relief as
25   follows:
26         1.        A preliminary and permanent injunction enjoining Defendants from
27   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
28   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
                                                  8
                                             COMPLAINT
     Case 2:19-cv-07036-PSG-GJS Document 1 Filed 08/13/19 Page 9 of 9 Page ID #:9


 1   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
 2   section 55, et seq, of the California Civil Code and is not seeking injunctive
 3   relief under the Disabled Persons Act (Cal. C.C. §54) at all.
 4         2.     An award of actual damages and statutory damages of not less than
 5   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 6         3.     An additional award of $4,000.00 as deterrence damages for each
 7   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 8   LEXIS 150740 (USDC Cal, E.D. 2016);
 9         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
10   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
11                               DEMAND FOR JURY TRIAL
12         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
13   raised in this Complaint.
14

15   Dated: August 13, 2019                 MANNING LAW, APC
16

17                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
18                                      Attorney for Plaintiff
19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
